         Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

                                                     *             CIVIL ACTION
    VICTORIA SANCHEZ                                               NO. 12-CV-00164
                                                     *
    V.                                                             SECTION J(2)
                                                     *
    AMERICAN POLLUTION                                             JUDGE BARBIER
    CONTROL CORP.                                    *
                                                                   MAG. JUDGE CURRAULT


                                     ORDER & REASONS

          Before the Court is American Pollution Control Corp.’s (“AMPOL”) Motion for

Summary Judgment against the claims of Victoria Sanchez (“Sanchez”). (Rec. Doc.

164).1 The overarching issue is whether Sanchez is a “seaman” under the Jones Act.

For the reasons explained below, the Court denies most of AMPOL’s motion because

there is a genuine factual dispute concerning Sanchez’s reassignment from onshore

to offshore work. The Court partially grants the motion with respect to Sanchez’s

unseaworthiness claim, as Sanchez has abandoned that claim with respect to

AMPOL.

                                       I.      BACKGROUND

          This action arose in the context of the response to the massive oil spill in the

Gulf of Mexico following the DEEPWATER HORIZON/Macondo Well casualty on

April 20, 2010. Numerous companies and tens of thousands of individuals

participated in the effort to contain, mitigate, and remove oil. Defendant AMPOL is

an environmental remediation company that participated in the response. A relevant




1
 Related briefing: Sanchez Opp’n, Rec. Doc. 167; AMPOL Reply, Rec. Doc. 170; Sanchez Sur-Reply, Rec. Doc.
171.
     Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 2 of 19




aspect of the response was the “Vessels of Opportunity” program, where local fishing

vessels were hired to assist with the response.

       Plaintiff Victoria Sanchez was employed by AMPOL for 23 days during the

summer of 2010. Her job title was “Hazardous Material Technician.” Although

Sanchez’s job title never changed during her employment, her work assignments did.

       Sanchez spent the first 17 days working on land at AMPOL’s operations base

in Venice, Louisiana. Her jobs during this time included picking up trash, digging

holes, moving cinderblocks, and loading and unloading boats at AMPOL’s dock.

Sanchez spent each of the last 6 days of her employment working on NO GAS II, a

27-foot shrimp or oyster boat that was part of the Vessels of Opportunity program.2

The vessel’s mission during this time was to deploy and retrieve boom, used to contain

or absorb oil on the surface of the water. Sanchez’s primary job on NO GAS II was to

handle boom. She would meet the vessel around dawn at AMPOL’s dock, travel with

the vessel to one location where it was loaded with boom, help load and stow the

boom, ride the vessel to another location, help deploy the boom, and so forth. After

11-12 hours of work, NO GAS II would return to AMPOL’s dock where Sanchez would

help remove trash from the vessel before disembarking and signing out for the day.

Sanchez slept onshore at the Venice operations base.

       Sanchez was allegedly injured on July 13, 2010, her sixth consecutive day of

working on NO GAS II. According to her deposition testimony, she was on her knees

tying one piece of boom to another when a large wave hit the boat. Sanchez claims



2NO GAS II was not owned by AMPOL. NO GAS II was owned by Leroy Jones, its captain, and it was
chartered by BP. (See Master Vessel Charter Agreement, Rec. Doc. 167-12).
                                                2
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 3 of 19




she was tossed in the air and landed hard on her side. A second wave tossed her again,

and she landed on her back. (Sanchez Depo. at 206:7-22, Rec. Doc. 167-4). Sanchez

claims she was fired later that evening. (Sanchez Depo. at 242:17-18).

      In 2012, Sanchez sued AMPOL and other defendants for her injuries under the

Jones Act, 46 U.S.C. § 30104, as well as for unseaworthiness and maintenance and

cure under general maritime law. (Fourth Am. Compl., Rec. Doc. 61). Her case was

consolidated with Multidistrict Litigation No. 2719 and stayed. (Rec. Doc. 122). In

2019, the Court severed this case from the MDL and lifted the stay. (Rec. Doc. 128).

After some discovery, AMPOL filed the instant motion for summary judgment. (Rec.

Doc. 164).

                      II.    SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994). When assessing whether a dispute as to any material fact

exists, a court considers “all of the evidence in the record but refrains from making

credibility determinations or weighing the evidence.” Delta & Pine Land Co. v.

Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008). All reasonable

inferences are drawn in favor of the nonmoving party, but a party cannot defeat

summary judgment with conclusory allegations or unsubstantiated assertions. Little,

37 F.3d at 1075. A court ultimately must be satisfied that “a reasonable jury could

not return a verdict for the nonmoving party.” Delta, 530 F.3d at 399.
                                          3
     Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 4 of 19




         If, as here, the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by merely

pointing out that the evidence in the record is insufficient with respect to an essential

element of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden

then shifts to the nonmoving party, who must, by submitting or referring to evidence,

set out specific facts showing that a genuine issue exists. See id. at 324. The

nonmovant may not rest upon the pleadings but must identify specific facts that

establish a genuine issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.

                                   III.   DISCUSSION

         A.    Seaman Status

         AMPOL contends that there is no genuine dispute that Sanchez is not a

seaman; therefore, it is entitled to judgment as a matter of law against her Jones Act

claim.

         The Jones Act grants a “seaman” a cause of action in negligence against her

employer for injuries incurred in the course of her employment. 46 U.S.C. § 30104

(incorporating 45 U.S.C. § 51). The Supreme Court has characterized the essential

requirements for seaman status as twofold. Chandris, Inc. v. Latsis, 515 U.S. 347,

368 (1995). “First, . . . an employee’s duties must contribute to the function of the

vessel or to the accomplishment of its mission.” Id. (cleaned up). “[T]his threshold

requirement is very broad: All who work at sea in the service of a ship are eligible for

seaman status.” Id. (cleaned up; emphasis in original). “Second, . . . a seaman must

have a connection to a vessel in navigation (or to an identifiable group of such vessels)

that is substantial in terms of both its duration and its nature.” Id. “The fundamental
                                             4
     Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 5 of 19




purpose of this substantial connection requirement is to . . . separate the sea-based

maritime employees who are entitled to Jones Act protection from those land-based

workers who have only a transitory or sporadic connection to a vessel in navigation,

and therefore whose employment does not regularly expose them to the perils of the

sea.” Id. (citation omitted).

       There is no dispute that the NO GAS II was a vessel in navigation. There is

also no dispute that Sanchez’s work contributed to the function of that vessel and to

the accomplishment of its mission. As is often the case, the parties’ disagreement

centers on whether Sanchez’s connection to the NO GAS II was “substantial.”

       B.     “Substantial in Duration”

       There are two facets to the substantial connection requirement: duration and

nature. Both must be satisfied. Id at 371. As to duration, there is a “rule of thumb”

that a worker who spends less than 30% of her employment time in the service of a

vessel is not a seaman. Id. AMPOL contends that Sanchez does not pass this

threshold, as she spent only 26% of her employment time—6 out of 23 days—working

on NO GAS II. Sanchez, however, contends that her reassignment to NO GAS II

constituted a permanent and fundamental change of status; therefore, the seaman

status inquiry should consider only the last 6 days of her employment. Sanchez

asserts, then, that she spent 100% of the relevant employment period—6 out of 6

days—working on a vessel in navigation. She similarly claims that had she not been

injured, she would have continued to work on the NO GAS II for several more months

such that she would have far exceeded the 30% guideline, even if the first 17 days of

her employment are counted.
                                          5
      Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 6 of 19




        Sanchez’s argument invokes what is sometimes called the “change-of-

assignment” exception. See Gage v. Canal Barge Co., 431 F. Supp. 3d 754, 762 (M.D.

La. 2020) (citing David W. Robertson & Michael F. Sturley, Recent Developments in

Admiralty and Maritime law at the National Level and in the Fifth and Eleventh

Circuits, 36 TUL. MAR. L.J. 425, 489-90 (2012)). Typically, the seaman status inquiry

considers the overall course of the worker’s employment with a particular employer.

Chandris, 515 U.S. at 371-72. However, the Supreme Court recognized that this is

not always appropriate. “If a maritime employee receives a new work assignment in

which his essential duties are changed, he is entitled to have the assessment of the

substantiality of his vessel-related work made on the basis of his activities in his new

position.” Id. at 372.

        For example, we can imagine situations in which someone who had
        worked for years in an employer’s shoreside headquarters is then
        reassigned to a ship in a classic seaman’s job that involves a regular and
        continuous, rather than intermittent, commitment of the worker’s labor
        to the function of a vessel. Such a person should not be denied seaman
        status if injured shortly after the reassignment, just as someone actually
        transferred to a desk job in the company’s office and injured in the
        hallway should not be entitled to claim seaman status on the basis of
        prior service at sea.

Id.

        The Fifth Circuit has cautioned against applying this exception in a way that

would supplant Chandris’s status-based test with a “snapshot” or “voyage” test.3




3 See Becker v. Tidewater, Inc., 335 F.3d 376, 389-90 (5th Cir. 2003) (“This exception, however, creates
a potential problem: any worker who works intermittently on vessels in navigation and who sustains
an injury in the course of doing so will claim seaman status if he is injured while at sea. For instance,
a worker whose duties sometimes take him to sea could claim that the start of each voyage establishes
a reassignment to a sea-based position and that his return to shore again shifts his status back to a
land-based worker. It appears that the Supreme Court [in Chandris] attempted to preempt such
                                                    6
       Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 7 of 19




Thus, “merely serving an assignment on a vessel in navigation does not alter a

worker’s status”; rather, the reassignment must amount to what Becker variously

referred to as a “substantial,” “fundamental,” and/or a “permanent” change in status.

335 F.3d at 389-90 (emphasis added); see also Gage¸ 431 F. Supp. at 762-63 & 766

(noting that it is unclear whether Becker requires that the reassignment be

“permanent” in addition to “substantial” and “fundamental”).

        AMPOL characterizes Sanchez as a land-based employee who was temporarily

assigned to a vessel. It relies on an affidavit from Roger Guerra, an AMPOL project

manager, who testified that Sanchez’s assignment to NO GAS II was “temporary,”

and that Hazardous Material Technicians like Sanchez were subject to reassignment

on a daily basis depending on the needs of the response. (Guerra Aff. ¶¶ 3-4, Rec. Doc.

164-9).4 AMPOL also relies on an affidavit from Kirk Headley, AMPOL’s president,

who testified that “each day is a temporary job assignment for HMTs and no

assignment is permanent. . . . On the BP spill, an HMT like Victoria Sanchez was

subject to re-assignment depending upon the progress of the cleanup, the needs of the

customer, and the operations planned for that particular day. A re-assignment to

land-based or sea-based activities was possible . . . .” (Headley Aff. ¶ 3, Rec. Doc. 164-

7).5

        Sanchez argues that there is evidence to show that her reassignment to the

NO GAS II was permanent such that, but for her injury, she would have continued


arguments by specifically rejecting a ‘voyage test’ of seaman status under which a worker could ‘walk
into and out of coverage in the course of his regular duties.’” (citation omitted)).
4
  Guerra provided similar testimony at his deposition. (See, e.g. Guerra Depo. at 17:20-25, 45:13-14
(“[N]obody was permanently assigned to any of the boats down at the docks.”)).
5 Headley provided similar testimony at his deposition. (See, e.g., Headley Depo. at 36:20-21 to 37:5).

                                                    7
     Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 8 of 19




as a member of the NO GAS II’s crew until it completed its remediation mission

several months later. Sanchez submitted a declaration under penalty of perjury

wherein she testified that “I was approached by AMPOL supervisor Carl Neukrich

and told that I was being reassigned to offshore duty” and that other AMPOL

supervisors explained to her “that the rule was that reassignment to offshore duty

was permanent: if you worked on the dock you stayed on the dock and if you worked

on the boat you could not return to the dock.” (Sanchez Decl. ¶¶ 4-5, Rec. Doc. 167-3).

Sanchez further testified that “[m]y AMPOL supervisors told me that my services

were needed offshore, so I agreed to the reassignment despite knowing that I would

not be able to return to the dock.” (Sanchez Decl. ¶ 5).6

        Sanchez also points out that neither Roger Guerra nor Kirk Headley provided

work assignments to her, nor do they know exactly what she was told regarding her

assignment to the NO GAS II. Their testimony was based on their knowledge of how

operations generally occurred at the Venice facility. (See, e.g., Guerra Depo. at 22:4

to 23:13; 30:7-8; Headley Depo. at to 45:12 to 47:10). Sanchez further notes that once

she was assigned to the NO GAS II on July 8, she worked exclusively on that vessel


6 The record also contains a typed statement that Sanchez allegedly created several months after her
injury. (Rec. Doc. 167-11; see also Sanchez Depo. at 50-51 (describing the statement)). According to
this statement:

             July 8th was my first day out on the boat. I started out the morning working on
        the dock—then I was approached by an Ampol supervisor, Carl Neukrich in Division
        II. He told me they were short-handed and said I was needed to go out on the boats . .
        . but then one of the [foremen] from U.S.A made the comment that Doug [a dock
        supervisor with U.S.E.S.] has just passed a rule that if you work the dock you stay on
        the dock and if you go out on the boat you cannot return to the dock. I was told by my
        Ampol supervisors that Ampol pays my check not U.S.E.S. and I needed to be with the
        rest of my coworkers so I went on the boat knowing I would not be[ ]able to return to
        the dock.

(Rec. Doc. 167-11 at 1-2).
                                                  8
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 9 of 19




until she was injured on July 13, and the three people working on that vessel (the

captain, the captain’s assistant, and another AMPOL employee) remained the same

while she was assigned to it. (Sanchez. Decl. ¶ 6). Sanchez argues these facts support

her contention that her assignment to the vessel was permanent.

      Considering the evidence in the summary judgment record, the present legal

standard, and the law regarding seaman status, the Court finds there are material

issues of fact as to whether Sanchez’s reassignment to the NO GAS II was sufficient

to trigger the “change-of-assignment” exception. Although AMPOL’s president and

project manager testified that Sanchez’s assignment to the NO GAS II was only

temporary and subject to future reassignment, they do not state that Sanchez would

not have continued to serve on the NO GAS II had she not been injured. Sanchez, as

the non-mover, is entitled to have all reasonable inferences drawn in her favor. There

is no dispute that Sanchez worked exclusively on shore until she was assigned to work

on the NO GAS II, at which point she worked exclusively on that vessel for each of

the next six days until she was injured. There is also no dispute that the varied tasks

Sanchez performed onshore were fundamentally different from the boom-handling

work she engaged in while on the vessel. This “clean break” in assignments and

concomitant duties is consistent with Sanchez’s claim that her reassignment was

permanent and her status changed. There is also no dispute that the other AMPOL

worker assigned to the NO GAS II remained the same while Sanchez worked on the

vessel, which is consistent with Sanchez’s statement that “the rule was that

reassignment to offshore duty was permanent: . . . if you worked on the boat you could



                                          9
     Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 10 of 19




not return to the dock.”7 She also presents evidence that suggests the NO GAS II

continued to perform its remediation work until November 26, 2010, several months

after she was injured. (See Notice of Non-renewal of Master Vessel Charter, Rec. Doc.

167-14). Considering all of this, Sanchez is entitled to the reasonable inference that,

but for her injury, she would have worked exclusively on the NO GAS II for several

months. If this inference is correct—meaning, hypothetically, if Sanchez had not been

injured and continued to work on the NO GAS II until late November—then the fact

that AMPOL considered her reassignment to be “temporary” becomes irrelevant to

the “substantial in duration” inquiry, as she would have spent the vast majority of

her employment time working on a vessel.8

        On a related note, AMPOL’s motion essentially asks the Court to weigh the

evidence and find that its witnesses are credible and Sanchez is not, which the Court

generally cannot do on summary judgment.

        C.      “Substantial in Nature”

        The second facet of the connection inquiry requires that the employee-vessel


7 The current record is silent as to whether this worker was assigned to the NO GAS II before or after
Sanchez worked on the vessel. This evidence could be probative of Sanchez’s status. If, for example,
this worker remained assigned to the NO GAS II after Sanchez’s employment ended, then that might
indicate that Sanchez would have continued to work on that vessel had she not been injured.
8
  At one point the Becker decision states, “If we are to be persuaded by this theory, we would need to
conclude that (i) when plaintiff was assigned to the REPUBLIC TIDE, he was removed from his former
position of land-based intern and assigned to a new, sea-based position, (ii) this reassignment
permanently changed his status, and (iii) by serving in this new position, plaintiff would spend at least
30% of his time aboard a vessel.” Becker, 335 F.3d at 390. Similar to the hesitancy expressed in Gage,
431 F. Supp. at 762-63 & 766, it is not clear to this Court whether Becker intended this passage to
establish a definitive, three-part test for the change-of-assignment exception or whether it is “loose
language” that sometimes adorn admiralty decisions. See David W. Robertson, The Supreme Court’s
Approach to Determining Seaman Status: Discerning the Law Amid Loose Language and
Catchphrases, 34 J. MAR. L. & COM. 547, 549 (2003), cited with approval in Sanchez v. Smart
Fabricators of Tex., L.L.C., No. 19-20506, 2021 WL 1882565 at *9, -- F.3d -- (5th Cir. May 11, 2021)
(Dennis, J., concurring). If Becker did in fact set forth a three-part test, then the Court concludes for
essentially the same reasons provided above that there is a factual dispute as to whether it is met.
                                                     10
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 11 of 19




connection be “substantial in nature.” Chandris, 515 U.S. at 371. Last month, the

Fifth Circuit issued a unanimous, en banc decision that overhauled its precedents

regarding this element. See Sanchez v. Smart Fabricators of Texas, L.L.C., No. 19-

20506, 2021 WL 1882565, -- F.3d -- (5th Cir. May 11, 2021) (en banc).9 Prior to Smart

Fabricators, some cases evaluated the nature element by asking only or primarily

whether the plaintiff was subject to the “perils of the sea.” See id. at *6 (citing Naquin

v. Elevating Boats, L.L.C., 744 F.3d 927 (5th Cir. 2015); In re Endeavor Marine, Inc.,

234 F.3d 287 (5th Cir. 2000)). Smart Fabricators held this was incorrect because,

while exposure to sea perils is relevant, “it is not the sole or even the primary test.”

Id. Drawing from the Supreme Court’s seaman status cases, Smart Fabricators set

out additional questions for courts to consider:

        (1) Does the worker owe his allegiance to the vessel, rather than simply
            to a shoreside employer?

       (2) Is the work sea-based or involve seagoing activity?

       (3) (a) Is the worker’s assignment to a vessel limited to performance of a
           discrete task after which the worker’s connection to the vessel ends,
           or (b) Does the worker’s assignment include sailing with the vessel
           from port to port or location to location?

Id. at *7 (footnote omitted).10

       Smart Fabricators’s application of these criteria provides further guidance.



9 Despite the similar title, Sanchez v. Smart Fabricators of Texas, L.L.C. is unrelated to the case at
bar. To avoid confusion, this Order & Reasons will refer to the Fifth Circuit’s decision as “Smart
Fabricators,” rather than Sanchez.
10 Accordingly, Smart Fabricators overruled Naquin, supra, in its entirety. It also partially overruled

Endeavor Marine, supra, insofar as that decision used “perils of the sea” as the sole criterion to
evaluate the nature element. However, the court left intact Endeavor Marine’s conclusion that the
plaintiff in that case (a crane operator on a derrick barge that was typically moored at a dock in the
Mississippi River) is a seaman, because his connection to the vessel would likely satisfy Smart
Fabricators’s reformulated analysis of the nature element. Id. at *6.
                                                   11
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 12 of 19




Gilbert Sanchez (hereinafter “Gilbert,” to avoid confusion with the plaintiff in this

case) was a welder employed by SmartFab, a welding and steel fabrication firm. Id.

at *1. SmartFab was contracted by Enterprise Offshore to perform repairs to two of

its jackup rigs. Id. One of the vessels was jacked-up next to a dock in Texas, only “a

gangplank away from shore” (the “nearshore rig”). Id. Gilbert spent around 72% of

his employment time with SmartFab working on the nearshore rig. Id. The other rig

was located miles offshore, jacked-up on the outer continental shelf (the “offshore

rig”). Id. Gilbert spent around 19% of his employment time on the offshore rig. Id.

Combined, Gilbert spent around 91% of his employment time on this fleet of vessels;

however, his “entire time aboard . . . was spent doing discrete welding jobs as part of

repairs to the two vessels.” Id. at *7.

      Gilbert was injured while aboard the offshore rig and sued SmartFab under

the Jones Act. The only issue before the Fifth Circuit was whether Gilbert’s

connection to Enterprise Offshore’s vessels was substantial in nature; all other

elements of seaman status were met. As to the nearshore rig, the court held that

Gilbert failed the nature test because his work on that rig was not “sea-based.” Id. at

*8. Relying heavily on Harbor Tug & Barge Co. v. Papai, 520 U.S. 548 (1997) (holding

that a worker hired to paint a tugboat while it was moored at a dock was not a

seaman), the Circuit explained that the dockside repair job did not “take [Gilbert] to

sea,” was not “of a seagoing nature” or constitute “seagoing activity,” and “he was not

going to sail with the vessel after he finished his work.” Id. at *8.

      As to Gilbert’s work on the offshore rig, Smart Fabricators appears to conclude

that this assignment satisfied the sea-based/seagoing-activity factor. See id.
                                           12
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 13 of 19




Nevertheless, the court found that Gilbert’s connection to the offshore rig was not

substantial in nature based on the third enumerated factor (Is the assignment limited

to a discrete task after which the worker’s connection to the vessel ends? vs. Does the

assignment include sailing with the vessel from place to place?):

      [Gilbert’s] work on the [offshore rig], even though it was located on the
      [outer continental shelf], was work performed on a discrete, individual
      job. When he and the SmartFab crew were finished, [Gilbert] would have
      no further connection to the vessel.

             Our case law reveals generally that two types of workers are
      found on drilling rigs. First, we have the drilling crew, who conduct the
      drilling operations (and workers who support that activity) and stay
      with the vessel when it moves from one drilling location to another.
      These workers are the members of the crew of the vessel and are
      seamen. The second group are specialized transient workers, usually
      employed by contractors. These workers are engaged to do specific
      discrete short-term jobs. Discrete transient jobs are like the work done
      by longshoremen when a vessel calls in port. As stated in Papai these
      workers have only a “transitory or sporadic” connection to a vessel or
      group of vessels and do not qualify for seaman status. [Gilbert], as a
      transitory worker, falls into the second group, and thus does not satisfy
      the nature test.

Id. at *8-9 (footnotes omitted). Consequently, the court held that Gilbert’s connection

was not “substantial in nature” and, therefore, he was not a seaman. Id. at *9.

      Below the Court applies Smart Fabricators’s questions to the case at bar,

although in a different order than recited by the Fifth Circuit.

      1.     “Is the work sea-based or involve seagoing activity?”

      Smart Fabricators and Papai make clear that performing maintenance or

repairs to a vessel while it is moored or jacked-up next to a dock is not “sea-based”

work, nor does it constitute “seagoing activity.” Id. at *8 (citing Papai 520, U.S. at

559). By contrast, here the record reflects that when Sanchez worked on NO GAS II,

                                          13
     Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 14 of 19




she and the boat would leave the dock at dawn and not return for 11-12 hours. She

accompanied the vessel as it travelled on water to various locations. Her job, as well

as the vessel’s job, was to deploy and retrieve boom on and from the water. And, while

this Court does not interpret Smart Fabricators as requiring that the plaintiff

literally “go to sea,”11 there is evidence that Sanchez sometimes did. (See Sanchez

Depo. at 205:4-5 (“Q: . . . [W]as the boat within sight of land or were y’all . . . offshore?

A: . . . [W]e were out. We were so far out. You couldn’t see the land.”). Thus, there is

no question that Sanchez’s work on NO GAS II was “sea-based” and involved

“seagoing activity.”

       2.      “(a) Is the worker’s assignment to a vessel limited to performance of a
               discrete task after which the worker’s connection to the vessel ends, or
               (b) Does the worker’s assignment include sailing with the vessel from
               port to port or location to location?”

       AMPOL argues that Sanchez was “a transient oil response technician whose

work on NO GAS II was limited to the performance of a discrete task (handling oil

boom) after which her connection to the vessel ended.” (Reply at 3). The Court does

not agree with this characterization.

       Smart Fabricators explained that “[d]iscrete transient jobs are like the work

done by longshoremen when a vessel calls in port. . . . [T]hese workers have only a

transitory or sporadic connection to a vessel . . . .” Id. at *9 (cleaned up). The classic

longshoreman’s job is to load or unload cargo from whatever vessel happens to be at

the dock where the longshoreman works. Some of Sanchez’s work during her first 17

days of employment closely resembles this, as one of her jobs was to load and unload


11See id. at *6 (declining to overturn Endeavor Marine’s conclusion that a crane barge operator is a
seaman even though the vessel infrequently moved and never left the Mississippi River).
                                                14
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 15 of 19




boats that came to the dock at the Venice operations base. (Sanchez Depo. at 174:2 to

175:5). This was a “discrete transient job” that provided only a “transitory or sporadic

connection” to the vessels she loaded and unloaded at the dock.

      Sanchez’s job on the NO GAS II, however, was not “discrete” in the sense that

Smart Fabricators used that term. During the six days she was assigned to that

vessel, her mission and the vessel’s mission were the same: deploy and retrieve boom.

Wherever the vessel went, Sanchez went. Sanchez’s work day and the vessel’s work

day were co-extensive; only when the vessel completed its booming assignment for

the day would Sanchez be returned to shore. And, as discussed earlier, there is

evidence to indicate that, but for her injury, Sanchez would have continued working

on the NO GAS II until its tour as a Vessel of Opportunity ended. This assignment is

unlike the SmartFab crew, who went aboard the offshore rig, performed discrete

repairs, and then returned to shore, leaving the rig to continue its mineral exploration

mission on the outer continental shelf. Smart Fabricators¸ 2021 WL 1882565, at *8.

      To conclude on this factor, Sanchez’s assignment to the NO GAS II was not

“limited to performance of a discrete task after which [her] connection to the vessel

ends.” Instead, her assignment “include[d] sailing with the vessel from port to port or

location to location.” Thus, this factor supports the conclusion that her connection

was substantial in nature.

      3.     “Does the worker owe his allegiance to the vessel, rather than simply to
             a shoreside employer?”

      Smart Fabricators does not discuss this factor in great detail. All it provides is

a quote from Chandris: “‘[With the passage of the LHWCA,] Congress established a

                                          15
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 16 of 19




clear distinction between land-based and sea-based maritime workers. The latter,

who owe their allegiance to a vessel and not solely to a land-based employer, are

seamen.’” Id. at *7 n.65 (quoting Chandris, 515 U.S. at 359)). Note that the phrase

“not solely to a land-based employer” is restated by Smart Fabricators as “rather

than simply to a shoreside employer.”

      AMPOL did not own the NO GAS II; the Court assumes for purposes of this

motion that AMPOL is a “shoreside” or “land-based” employer. There is no doubt that

Sanchez, as AMPOL’s employee, “owed allegiance” to this company. However, the

current record also reflects that Sanchez took orders from the captain (who was not

an AMPOL employee) while she was aboard NO GAS II. (See Sanchez Depo. at 182:25

– 183:3, 201:19-21, 202:4-10, 205:11-16). It appears the captain’s assistant (also not

an AMPOL employee) taught Sanchez how to do her job on the vessel (Sanchez Depo.

at 187:24-188:12, 190:2-5). And at the end of the day, Sanchez would help clean the

vessel. (Sanchez Depo. at 227:21 to 229:1). Thus, the current evidence shows that

Sanchez did not owe her allegiance “solely” or “simply” to AMPOL, indicating that

her connection to the NO GAS II was substantial in nature.

      4.     Perils of the Sea

      While Smart Fabricators stated that “perils of the sea” is not “the sole or even

the primary test,” it did not jettison this factor. Smart Fabricators, 2020 WL 1882565,

at *6 (“While [perils of the sea] is one of the considerations in the calculus . . .

(emphasis added)). At the same time, it is clear that “perils of the sea” is a now minor

consideration. See id. at *5, *7 (noting that “seaman status is not co-extensive with

seamen’s risk” and referring to the other factors as “the more definitive inquiries”).
                                          16
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 17 of 19




Here, Sanchez’s work on the NO GAS II regularly exposed her to the perils of the sea.

(See, e.g., Sanchez Depo. 201:19-22 (“The weather was really bad. It was raining. The

waves were really high. The captain said he didn’t care what the weather was, we

were going to go do our job no matter how bad the—the waves were or whatever. We

were going to fill up with the—the soft boom.”). Accordingly, this factor lends further

support to the conclusion that Sanchez’s connection was substantial in nature.

                                       *   *    *

      It is not clear entirely clear to this Court if Smart Fabricators intended that

each of the above factors is necessary—meaning that all must be satisfied in order for

a connection to be substantial in nature—or if Smart Fabricators intended that they

be treated as indicia to be weighed. In any event, all of the factors are present in this

case. Therefore, the Court finds that Sanchez’s connection to the NO GAS II was

substantial in nature. However, because there is a genuine dispute of material fact

regarding the “substantial in duration” element, see supra Part III(B), seaman status

cannot be determined at this stage of the proceeding. Thus, AMPOL is not entitled to

summary judgment against Sanchez’s Jones Act claim.

      D.     Maintenance and Cure; Unseaworthiness

      AMPOL argues it is entitled to summary judgment on Sanchez’s claim for

maintenance and cure for the same reason it is entitled to summary judgment on

Sanchez’s Jones Act claim. The Court will deny this aspect of AMPOL’s motion for

the reasons stated above.

      AMPOL also moves for summary judgment on Sanchez’s unseaworthiness

claim. Sanchez admits that she makes no claim for unseaworthiness against AMPOL.
                                           17
    Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 18 of 19




(Opp’n at 2). Accordingly, the Court will grant AMPOL’s motion with respect to this

claim.

                                  IV.   CONCLUSION

         “The seaman inquiry is a mixed question of law and fact, and it often will be

inappropriate to take the question from the jury. Nevertheless, summary judgment .

. . is mandated where the facts and the law will reasonably support only one

conclusion.” Papai, 520 U.S. at 554. But, “if reasonable persons, applying the proper

legal standard, could differ as to whether the employee was a ‘member of a crew,’ it

is a question for the jury.” Chandris, 515 U.S. at 369. For the reasons explained above,

the Court concludes that, on the current evidentiary record, reasonable persons could

differ as to whether Sanchez’s reassignment to the NO GAS II was sufficient to

trigger the “change-of-assignment” exception. Therefore, AMPOL is not entitled to

summary judgment on the issue of Sanchez’s seaman status. AMPOL is entitled to

summary judgment against Sanchez’s unseaworthiness claim, as she has abandoned

that claim with respect to AMPOL.

         Accordingly,

         IT IS ORDERED that AMPOL’s Motion for Summary Judgment (Rec. Doc.

164) is DENIED IN PART and GRANTED IN PART.

         IT IS FURTHER ORDERED Sanchez’s unseaworthiness claim against

AMPOL is DISMISSED with prejudice. AMPOL’s motion is, in all other respects,

DENIED.




                                           18
Case 2:12-cv-00164-CJB-DPC Document 173 Filed 06/02/21 Page 19 of 19




  New Orleans, Louisiana, this 2nd day of June, 2021.



                                        ________________________________
                                           United States District Judge




                                   19
